DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 4:
	It is unclear what is meant by the limitations “by using a difference between a difference between a corresponding one of the second parameters and a corresponding one of the third parameters and a corresponding one of the first parameters” and “by using a ratio between a difference between a corresponding one of the second parameters and a corresponding one of the third parameters and a corresponding one of the first parameters”. For examination purposes, the limitations will be interpreted as being “the second parameter minus the third parameter minus the first parameter” and “the second parameter minus the third parameter all divided by the first parameter” respectively. Appropriate correction is required. 
	
Regarding Claim 9:
	It is unclear how the limitation “wherein the task-priority calculation unit calculates the respective priorities on the basis of only one of the first parameters, the only one relating to a predetermined one of the conveyance routes” would be carried out. Specifically, it is unclear how the priorities of all of the conveyance routes can be calculated based on the first parameter for only one of the conveyance routes. For examination purposes, the claim will be interpreted as calculating the respective priorities based on the first parameters of the conveyance routes. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, and 11-12  are rejected under 35 U.S.C. 103 as being unpatentable over Isao et al. (JP H07117851 B2 as supported by the machine translation provided) in view of Wong et al. (U.S. Publication No. 2015/0151913 A1).
	Regarding Claims 1, 11, and 12:
	Isao et al. teaches a conveyance-task control device (Page 2, purpose of the transfer control is to transfer the products to each worksite and maximize the production amount per unit time)
	task-priority calculation unit implemented at least by the hardware and configured to calculate respective priorities of conveyance tasks (Page 3, priority is calculated using a weighted sum of the priorities of the evaluation items)
	the plurality of conveyance subjects performing the conveyance tasks of conveying the products in process between the plurality of workstations being sites where predetermined tasks are performed; (Page 1, the objects are transferred between the work areas 101 by a transfer vehicle 103)
	and conveyance-task determination unit implemented at least by the hardware and configured to determine a conveyance task with a highest one of the respective priorities as a candidate for a conveyance task to be performed next. (Page 7, the allocation is performed by the vehicle allocated unit for the prioritized transportation candidates) 
	Isao et al. does not teach hardware, including a processor and memory and on the basis of first parameters respectively indicating a degree of how much amount of products in process a plurality of conveyance subjects are conveying in corresponding ones of areas respectively including conveyance routes between a plurality of workstations.
	However, Wong et al. teaches hardware, including a processor and memory (Paragraph [0131], includes one or more processors coupled to system memory)
	on the basis of first parameters respectively indicating a degree of how much amount of products in process a plurality of conveyance subjects are conveying in corresponding ones of areas respectively including conveyance routes between a plurality of workstations (Paragraphs [0091] - [0094], If the number of items in transit to the destination is not considered, a situation can arise where too many items are sent to a destination. This is caused due to the delay from sending an item and receiving an item. When the excess items arrive a gridlock situation can occur where there is not enough room on a conveyance loop for additional items and nearby destinations will not be able to receive items.)
	It would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention, to modify Isao et al.’s transport control with Wong et al.’s consideration of items in transit in order to create an improved transport control system. One of ordinary skill in the art would recognize that although there is not a conveyance loop to be filled, there are a limited number of conveyance vehicles and that if they are overallocated would not be able to be unloaded at their destination. One would be motivated to combine these teachings in order to apply a known technique (consideration of items in transit) to a known device (transport control) ready for improvement to yield predictable results (prevent gridlock).
	Regarding Claim 2:
	The combination of Isao et al. and Wong et al. further teaches the conveyance-task control device according to Claim 1, wherein each of the respective priorities becomes higher as a corresponding one of the first parameters becomes smaller. (This would necessarily have to be the case in order to prevent the overfilling of the destination; Additionally, Isao et al. page 5 states that the less items at the input the higher the priority and therefore the more items at the input the lower the priority.)
	Regarding Claim 3:
	The combination of Isao et al. and Wong et al. further teaches the conveyance-task control device according to Claim 1, wherein the task-priority calculation unit calculates the respective priorities on the basis of second parameters respectively indicating how much output buffers of corresponding ones of conveyance-origin workstations are used, (Isao et al. page 5, as the output gets smaller, priority lowers)
	on the basis of third parameters respectively indicating how much input buffers of corresponding ones of conveyance-destination workstations are used, (Isao et al. page 5, one of the evaluation items is the number of items on the carry-in conveyor of the destination)
	and on the basis of the first parameters. (detailed above)
	Regarding Claim 4:
	The combination of Isao et al. and Wong et al. further teaches that the priority is calculated using a weighted sum. (Isao et al. page 3)
However, the combination of Isao et al. and Wong et al. does not explicitly teach the conveyance task according to Claim 3, wherein the task-priority calculation unit calculates each of the respective priorities by using a difference between a difference between a corresponding one of the second parameters and a corresponding one of the third parameters and a corresponding one of the first parameters, or by using a ratio between a difference between a corresponding one of the second parameters and a corresponding one of the third parameters and a corresponding one of the first parameters.
	 One of ordinary skill in the art would recognize that the exact formula used to calculate the priority is a design choice and can be easily changed based on the needs of the specific control system. As long as the goal of lowering the priority as parameters 1 and 3 increase, and increasing the priority as parameter 2 increases, the exact method of calculation would not change the overall function of the control system.
	Regarding Claim 6:
	The combination of Isao et al. and Wong et al. further teaches the conveyance-task control device according to Claim 1, wherein each of the first parameters is one or more of an absolute value of a use amount that is a sum of cargoes of ones of the products in process, the ones being conveyed by a group of the plurality of conveyance subjects in a corresponding one of the areas. (Wong et al. paragraph [0093], sorting station only has room for 40 items, if more than that are sent the remaining items will not have a place to go and will continue to circulate)
	Regarding Claim 7:
The combination of Isao et al. and Wong et al. further teaches the conveyance-task control device according to Claim 1, wherein each of the first parameters is calculated by applying a weight to a use amount of ones of the products in process in accordance with geometrical information about a corresponding one of the conveyance routes. (Wong et al. paragraphs [0096] – [0098], the item and/or destination slot size can be considered to determine the best destination or box size)
	Regarding Claim 9:
	The combination of Isao et al. and Wong et al. further teaches the conveyance-task control device according to Claim 1, wherein the task-priority calculating unit calculates the respective priorities on the basis of only one of the first parameters, the only one relating to a predetermined one of the conveyance routes. (Isao et al. pages 5 and 6, priority is calculated for all requests one at a time and the one with the highest priority is determined as the next task)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Isao et al. (JP H07117851 B2 as supported by the machine translation provided) and Wong et al. (U.S. Publication No. 2015/0151913 A1) as applied to claim 1 above, and further in view of Voorhies et al. (U.S. Publication No. 2019/0310655 A1).
Regarding Claim 5:
The combination of Isao et al. and Wong et al. does not teach the conveyance-task control device according to Claim 1, wherein the task-priority calculation unit calculates each of the respective priorities also on the basis of a moving cost that is required for a corresponding one of the plurality of conveyance subjects to move from a current location to a corresponding one of the conveyance-origin workstations.
However, Voorhies et al. teaches the conveyance-task control device according to Claim 1, wherein the task-priority calculation unit calculates each of the respective priorities also on the basis of a moving cost that is required for a corresponding one of the plurality of conveyance subjects to move from a current location to a corresponding one of the conveyance-origin workstations. (Paragraph [0043] – [0047] details robots retrieving orders out-of-order based on the distance the robot is from various orders that have come in. The robots prioritize orders that they are closer to and do not act based on just the order queue)
It would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention, to modify Isao et al.’s and Wong et al.’s transport control system with Voorhies et al.’s out-of-order retrieval in order to have a transport control system that prioritizes closer tasks. One would be motivated to combine these teachings in order to increase the efficiency of the autonomous vehicles (Paragraph [0047]).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest a conveyance task control device that calculates respective priorities of conveyance tasks based on how many products are being conveyed and determining a conveyance task with the highest priority in combination with applying weights to a plurality of divided areas that are divided from a near area on the corresponding conveyance routes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asakawa et al. (U.S. Publication No. 2014/0018955 A1) discloses a production efficiency improvement by calculating the production time and the time required to move a conveyance apparatus to pick up an item in order to pick up an item right on time.
Koga (U.S. Publication No. 2019/0196452 A1) discloses a numerical controller for controlling the conveyance of a plurality of workpieces through a plurality of processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER DEAN HEDRICK whose telephone number is (571)272-5803. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.H./Examiner, Art Unit 2115                                                                                                                                                                                                        

							/PAUL B YANCHUS III/                                                                                                     Primary Examiner, Art Unit 2115                                                                                                   							November 8, 2022